Name: Commission Regulation (EC) No 1034/98 of 18 May 1998 amending Council Regulation (EC) No 669/97 opening and providing for the administration of Community tariff quotas and ceilings and establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands
 Type: Regulation
 Subject Matter: Europe;  fisheries;  tariff policy
 Date Published: nan

 EN Official Journal of the European Communities 19. 5. 98L 148/6 COMMISSION REGULATION (EC) No 1034/98 of 18 May 1998 amending Council Regulation (EC) No 669/97 opening and providing for the administration of Community tariff quotas and ceilings and establishing Community surveillance for certain fish and fishery products originating in the Faroe Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 669/97 of 14 April 1997 opening and providing for the administra- tion of Community tariff quotas and ceilings, establishing Community surveillance for certain fish and fishery prod- ucts originating in the Faroe Islands, defining detailed provisions for amending and adapting these measures and repealing Regulation (EC) No 1983/95 (1), and in par- ticular Articles 5 and 6 thereof, Whereas Article 36 of the Agreement between the Euro- pean Community, of the one part and the Government of Denmark and the Home Government of the Faroe Islands, of the other part, signed on 6 December 1996 (2), provides for the possible abolition of customs duties applicable to imports into the Community of certain fish and fishery products listed in Protocol 1 to the said Agreement; Whereas Decision No 1/98 of the EC/Denmark-Faroe Islands Joint Committee (3) extends Community tariff concessions to certain fishery products; Whereas abolition is subject to Community tariff quotas and ceilings; whereas quotas should therefore be opened and the Community tariff ceiling amended for the prod- ucts originating in the Faroe Islands indicated respect- ively in Annexes I and II to this Regulation; Whereas the preferential rates of duty apply only where the free-at-frontier price determined by the Member States in accordance with Article 22 of Council Regula- tion (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aqua- culture products (4), as last amended by Regulation (EC) No 3318/94 (5), is at least equal to the reference price set, or to be set, by the Community for the products or categories of products concerned; Whereas this Regulation introduces changes made neces- sary by an amendment to the EC/Denmark-Faroe Islands Agreement in the form of an exchange of letters; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The tariff quotas in Annex I to this Regulation under order numbers 09.0685 and 09.0687 shall be added to Annex I to Regulation (EC) No 669/97. 2. The tariff ceiling in Annex II to this Regulation shall replace that for order number 17.0029 in Annex II to Regulation (EC) No 669/97. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1998. For the Commission Mario MONTI Member of the Commission (1) OJ L 101, 18. 4. 1997, p. 1. (2) OJ L 53, 22. 2. 1997, p. 2. (4) OJ L 388, 31. 12. 1992, p. 1. (3) OJ L 90, 25. 3. 1998, p. 40. (5) OJ L 350, 31. 12. 1994, p. 15. EN Official Journal of the European Communities19. 5. 98 L 148/7 Order No CN code TARIC subdivision Description of goods Rate of duty Quota volume (tonnes) (1) ANNEX I Fishery products subject to tariff quotas 09.0685 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption: 50  Frozen: 0306 14   Crabs: ex 0306 14 90    Other: *10     Red crabs (Geryon spp.) 0  Not frozen: 0306 24   Crabs: ex 0306 24 90    Other: *10     Red crabs (Geryon spp.) 0 09.0687 0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine; acquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine; flours, meals and pellets of acquatic invertebrates other than crustaceans, fit for human consumption: 50  Mussels (Mytilus spp., Perna spp.): 0307 31   Live, fresh or chilled: 0307 31 10    Mytilus spp. 0 0307 39   Other: 0307 39 10    Mytilus spp. 0 (1) Depending on the date of application of this Regulation, the quota volumes for the 1998 calendar year shall be calculated pro rata temporis. EN Official Journal of the European Communities 19. 5. 98L 148/8 ANNEX II Fishery products subject to Community tariff ceilings Order No CN code TARIC Subdivision Description of goods Rate of duty Volume (tonnes) 17.0029 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption: 1 400  Dried fish, whether or not salted but not smoked: 0305 59   Other: ex 0305 59 90    Other: *10     Of ling (Molva molva) 0 *20     Of bleu ling (Molva dipterygia dipterygia) 0 *30     Of tusk (Brosme brosme) 0  Fish, salted but not dried or smoked and fish in brine: 0305 69 90    Other 0